Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 01, 2015

The Court of Appeals hereby passes the following order:

A15A2370. ESTATE OF BETHELENE NICHOLSON v. REGIONS BANK
    d/b/a REGIONS MORTGAGE.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Suzette Marshall, on behalf of the estate of Bethelene Nicholson
(the “Estate”), appealed to the superior court, which granted summary judgment in
favor of Regions Bank d/b/a Regions Mortgage. The Estate then filed this direct
appeal. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d
333) (2003); see also OCGA § 5-6-35 (a) (1). Because the Estate did not follow the
proper procedure for requesting appellate review in this case, we lack jurisdiction
over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/01/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.